DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-10, 12-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hartog et al. US 2012/0067118.
Regarding claim 1, Hartog et al. discloses in Fig. 8, 1. A distributed sensing apparatus based on Optical Time Domain Reflectometry, OTDR, comprising: 
an optical source 202; 
an optical splitter in optical communication with the optical source, the optical splitter having first 204 and second 206 outputs; 

a combining unit 240 of 215 arranged to combine a reference signal derived from the second output of the optical splitter with a backscattered signal derived from the sensing fibre, wherein the combining unit comprises one or more fused fibre couplers (paragraph 0068); and 
a signal processing unit 232 configured for processing information derived from the combining unit so as to provide distributed sensing data, wherein the combining unit comprises a polarization diversity arrangement comprising one or more polarization sensitive elements, configured to align, in the combining unit: the polarization of a first signal derived from the backscattered signal with that of a first signal derived from the reference signal and the polarization of a second signal derived from the backscattered signal with that of a second signal derived from the reference signal (paragraphs 0065, 0070).
	Regarding claim 2, Hartog discloses wherein the combining unit 240 comprises first and second fused fibre couplers, wherein the polarization diversity arrangement is configured to: align, in the first fused fibre coupler, the polarization of the first signal derived from the backscattered signal with the first signal derived from the reference signal; align, in the second fused fibre coupler, the polarization of the second signal derived from the backscattered signal with the polarization of the second signal derived from the reference signal (Fig. 8, paragraph 0070).
	Regarding claim 3, Hartog discloses wherein the one or more polarization sensitive elements comprise: a first polarization splitter comprising: a first backscattered 
	Regarding claim 4, Hartog discloses wherein the first and second polarization splitters comprise fibre optic splitters (Fig. 8, paragraph 0070).
	Regarding claim 5, Hartog discloses wherein the first and second input fibres of the first fused fibre coupler and the first and second input fibres of the second fused fibre coupler are polarization-maintaining fibres (Fig. 8, paragraphs 0067, 0070).
	Regarding claim 6, Hartog discloses wherein the one or more fused fibre couplers comprise one or more polarization-maintaining fused fibre couplers (Fig. 8, paragraph 0072).
	Regarding claim 7, Hartog discloses wherein the one or more fused fibre couplers comprise at least three polarization-maintaining output fibres (Fig. 8, paragraph 0072).

Regarding claim 9, Hartog discloses wherein the first and second backscattered signal output and the first and second reference signal output comprise polarization-maintaining fibres (Fig. 8, paragraph 0072).
	Regarding claim 10, Hartog discloses wherein the first and second fused fiber couplers comprise non-polarization-maintaining fused fiber couplers (Fig. 8, paragraph 0072).
	Regarding claim 12, Hartog discloses first, second and third combiners, wherein: the first and second fused fibre couplers each have a respective first output in optical communication with the first combiner; the first and second fused fibre couplers each have a respective second output in optical communication with the second combiner; the first and second fused fibre couplers each have a respective third output in optical communication with the second combiner (Fig. 8, paragraphs 0067, 0070).

	Regarding claim 14, Hartog discloses wherein the combining unit comprises a fused fibre coupler having first and second working axes, wherein the polarization diversity arrangement is configured to: align the polarization of the first signal derived from the backscattered signal along the first working axis for superposition with the first signal derived from the reference signal; align the polarization of the second signal derived from the backscattered signal along the second working axis for superposition with the second signal derived from the reference signal (Fig. 8, paragraphs 0070, 0072).
	Regarding claim 15, Hartog discloses wherein said fused fibre coupler comprises a polarization-maintaining fused fibre coupler having first and second polarization-maintaining input fibres (Fig. 8, paragraph 0072).
	Regarding claim 16, Hartog discloses wherein the combining unit includes an optical fibre for receiving the backscattered signal, wherein the polarization sensitive element comprise a splice connection between the optical fibre for receiving the backscattered signal and one of said first and second polarization-maintaining input fibres (Fig. 8, paragraphs 0070, 0072).
	Regarding claim 17, Hartog discloses three output polarization beam splitters, each output polarization beam splitter being in optical communication with a respective output of said same fused fibre coupler (paragraph 0067).
	Regarding claim 18, Hartog discloses wherein the combining unit is configured to provide first and second signal triples, wherein: the first signal triple is formed by 
	Regarding claim 19, Hartog discloses wherein the one or more fused fibre couplers comprise non-polarization-maintaining fused fibre couplers (paragraph 0072).
	Regarding claim 20, Hartog discloses wherein the combining unit is formed of fibre optic components only (Fig. 8, paragraphs 0067, 0070).
	Regarding claim 21, Hartog discloses wherein said one or more fused fibre couplers comprise one or more M×N fused fibre couplers wherein M is greater than or equal to two, and N is greater than or equal to three (paragraph 0067).
	Regarding claim 22, Hartog discloses wherein said one or more fused fibre couplers comprise one or more 3×3 fused fibre couplers (paragraph 0067).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11 is rejected under 35 U.S.C. 103 as being unpatentable over Hartog et al. US 2012/0067118 in view of Iwamura et al. US 2018/0094987.
Regarding claim 11, Hartog discloses one or more polarization controllers to control the state of polarization input to at least one of the first and second fused fibre couplers (paragraphs 0031, 0075-0076).  Furthermore, the polarization controller for controlling the state of polarization is well-known in the art as disclosed in paragraph 0010 of Iwamura et al..
Before the effective filling date of the claimed invention, it would have been obvious to an artisan to include the teaching of Iwamura in the apparatus of Hartog.
One of ordinary skill in the art would have been motivated to do that in order to control a specific light signal.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure
a.	Eyal et al. U.S. Publication no. 2017/0307475.  Spectrally efficient optical frequency domain reflectometry using I/Q detection
b.	Kishida et al. U.S. Publication no. 2014/0255023.  Distributed optical fiber sound wave detection device
c.	Ma et al. U.S. Publication no. 2020/0249075.  Method and apparatus for distributed sensing

6.	Any inquiry concerning this communication or earlier communications from the

3025. The examiner can normally be reached on 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number for
the organization where this application or proceeding is assigned is 703-872-9306.
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Information regarding the status of an application may be obtained
from the Patent Center (EBC) at 866-217-9197 (toll-free).

DT
03/17/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637